                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

NOBLE LEE BARRETT, JR., #1858564                   §
                                                   §
V.                                                 §               CIVIL ACTION NO. 6:18CV134
                                                   §
DIRECTOR, TDCJ-ID                                  §

             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report of the United States Magistrate Judge in this action, this

matter having been heretofore referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. On March 25, 2019 (Dkt. #22), the report of the Magistrate Judge was entered

containing his proposed findings of fact and recommendations that the Petitioner’s application for writ

of habeas corpus should be dismissed with prejudice and a certificate of appealability should be

denied sua sponte.

        The Petitioner filed objections to the report of the United States Magistrate Judge (Dkt. #26).

The court, having made a de novo review of the objections raised by the Petitioner thereto, is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and the objections of

the Petitioner are without merit. Therefore, the court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of this court. It is, therefore,

        ORDERED that the Magistrate Judge’s report is ADOPTED as the opinion of the court. It

is further

        ORDERED that the Petitioner’s application for a writ of habeas corpus is DISMISSED

WITH PREJUDICE and a certificate of appealability is DENIED sua sponte.

               .     SIGNED this the 21st day of May, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
